NO. 07-08-0045-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 30, 2008

______________________________



JUSTIN JEFFERY DIONNE, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 252
ND
 DISTRICT COURT OF JEFFERSON COUNTY;



NO. 92710; HONORABLE CHARLES D. CARVER, JUDGE

_______________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant, Justin Jeffrey Dionne, acting pro se, filed a document with this Court on January 10, 2008, entitled “Petition for Discretionary Review,” which, as we read the document, raises issues regarding the merits of his conviction and sentencing in cause number 92710 in the Drug Impact Court of Jefferson County.  We dismiss for want of jurisdiction.

This Court’s appellate jurisdiction is generally limited to cases appealed from trial courts within our district.  
Tex. Gov’t Code Ann
. § 22.201 (Vernon 2004).  Appellant identifies no applicable exception to this general rule.

Further, we take judicial notice of the opinion delivered October 31, 2007, by the Ninth Court of Appeals, which disposed of appellant’s appeal from the cause number referenced in the document filed in this Court.
(footnote: 1)  
See
 
Dionne v. State
, No. 09-07-00374-CR, 2007 Tex.App. LEXIS 8768 (Tex.App.–Beaumont October 31, 2007) (memo. op.) (not designated for publication).  The issuance of this opinion would appear to render moot the issues appellant attempts to raise here.

For these reasons, we conclude that we lack jurisdiction over appellant’s attempted appeal.  Accordingly, it is dismissed.



Mackey K. Hancock

          Justice







Do not publish.  



FOOTNOTES
1: While the Ninth Court’s October 31, 2007 opinion references the same cause number referenced by appellant, the opinion indicates that it is an appeal from the 252
nd
 District Court whereas the document filed by appellant indicates that it is an appeal from the Drug Impact Court of Jefferson County.